DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 15, 2022 has been entered. 
Response to Amendment
Claim Objections
Claim 32 is objected to because of the following informalities: 
-‘concentric inner and outer edges’ should read ‘concentric inner edges and concentric outer edges’.
-‘the inner and outer edges’ should read ‘the inner edge and the outer edge’
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14, 24-33, and 39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites a conditional functionality that is ‘in at least one operating condition’. Given that the claim is an apparatus claim it makes it unclear exactly if that structural aspect is meant to be part of the claim or not. Examiner notes the term ‘in at least one operating condition’ is ‘conditional’ which makes it unclear whether the limitations tied to that are meant to be included in the claim or not. Further it is unclear in light of the specification what is considered an ‘operating condition’. The specification provides no definition for this term nor does it specify what can be considered an operating condition.
Claim 3 recites the limitation "the protective layer" in Line 2.  There is insufficient antecedent basis for this limitation in the claim. Examiner notes this should read ‘the polymeric protective layer’.
Claim 7 recites the term ‘it’ and it is unclear exactly what the term ‘it’ is meant to refer back to.
Claim 7 recites ‘not require’ which makes it unclear if this functionality is meant to be part of the invention or not. The claims are directed to an apparatus as opposed to a method of using and thus as currently claimed a sensor once manufactured does not necessarily require implantation which would therefore meet the limitation. Examiner notes claim 7 should be phrased similar to claim 24.
Claim 10 recites ‘not require’ which makes it unclear if this functionality is meant to be part of the invention or not. The claims are directed to an apparatus as opposed to a method of using and thus as currently claimed a sensor once manufactured does not necessarily require implantation which would therefore meet the limitation. Examiner notes claim 10 should be phrased similar to claim 24.
Claim 24 recites the limitation "the eye" in Line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 29 recites ‘further comprising a dissolvable polymeric film spanning across the central opening in another operating condition’ making it unclear if this structural element is meant to be part of the claim or not. Given that the claims are directed to an apparatus, the ‘in another operating condition’ appears to be conditional language, which would appear to not give the limitation patentable weight, thus making it unclear if it is meant to be part of the apparatus or not. Examiner notes Claim 33 has a similar limitation without the conditional language and Claim 29 should be amended like Claim 33.
Claim 29 recites the term ‘operating condition’ but it is unclear in light of the specification what this term is meant to mean. The specification provides no definition for this term nor does it specify what can be considered an operating condition.
Claim 39 recites the term ‘it’ and it is unclear exactly what the term ‘it’ is meant to refer back to.
Claim 39 recites ‘not require’ which makes it unclear if this functionality is meant to be part of the invention or not. The claims are directed to an apparatus as opposed to a method of using and thus as currently claimed a sensor once manufactured does not necessarily require implantation which would therefore meet the limitation. Examiner notes claim 39 should be phrased similar to claim 24.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 3, 7, 10-14, 25, 30-33 and 39 are rejected under 35 U.S.C. 101 because Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim 3 is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  Claim 3 recites ‘the unobstructed central opening being over an entire cornea when the sensor is externally mounted to an eye’ which appears to positively recite an ‘eye’ which encompasses a human organism.
Claim 7 is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  Claim 7 recites ‘the sensor being configured to not require surgical implantation within the eye to which it is externally mounted’ which appears to positively recite an ‘eye’ which encompasses a human organism. Examiner notes the phrase ‘the eye to which it is externally mounted’ should be amended to better reflect that the eye is not being positively recited. Examiner notes claim 24 which has similar language but does not positively recite an ‘eye’.
Claim 10 is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  Claim 10 recites ‘the sensor being configured to not require surgical implantation within the eye to which the sensor is externally mounted’ which appears to positively recite an ‘eye’ which encompasses a human organism. Examiner notes the phrase ‘the eye to which the sensor is externally mounted’ should be amended to better reflect that the eye is not being positively recited. Examiner notes claim 24 which has similar language but does not positively recite an ‘eye’.
Claim 25 is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  Claim 25 recites ‘the passive inductor being located at an eye sclera’ which appears to positively recite an ‘eye’ which encompasses a human organism. 
Claim 39 is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  Claim 7 recites ‘the sensor is configured to not require surgical implantation within the eye to which it is externally mounted’ which appears to positively recite an ‘eye’ which encompasses a human organism. Examiner notes the phrase ‘the eye to which it is externally mounted’ should be amended to better reflect that the eye is not being positively recited. Examiner notes claim 24 which has similar language but does not positively recite an ‘eye’.
Allowable Subject Matter
Claims 1-14, 24-33, and 39 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101 for claims 3, 7, 10-14, 25, 30-33, and 39, set forth in this Office action.
Claims 34-38 and 40 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art of record is the combination of the Chiou et al. (US 2012/0277568) in view of Moreau et al. (WO 2016/071253 A1) and Lai et al. (US 2017/0280997) which do not in combination teach the orientation and positioning of each particular element relative to each other as in the claimed system.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK FERNANDES whose telephone number is (571)272-7706. The examiner can normally be reached Monday-Thursday 9AM-3PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JASON SIMS can be reached on (571)272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK FERNANDES/Primary Examiner, Art Unit 3791